DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restriction
REQUIREMENT FOR UNITY OF INVENTION
As provided in 37 CFR 1.475(a), a national stage application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept (“requirement of unity of invention”). Where a group of inventions is claimed in a national stage application, the requirement of unity of invention shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features. The expression “special technical features” shall mean those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art.
The determination whether a group of inventions is so linked as to form a single general inventive concept shall be made without regard to whether the inventions are claimed in separate claims or as alternatives within a single claim. See 37 CFR 1.475(e).
When Claims Are Directed to Multiple Categories of Inventions:
As provided in 37 CFR 1.475 (b), a national stage application containing claims to different categories of invention will be considered to have unity of invention if the claims are drawn only to one of the following combinations of categories:
(1) A product and a process specially adapted for the manufacture of said product; or
(2) A product and a process of use of said product; or
(3) A product, a process specially adapted for the manufacture of the said product, and a use of the said product; or
(4) A process and an apparatus or means specifically designed for carrying out the said process; or
(5) A product, a process specially adapted for the manufacture of the said product, and an apparatus or means specifically designed for carrying out the said process.
Otherwise, unity of invention might not be present. See 37 CFR 1.475 (c).
Restriction is required under 35 U.S.C. 121 and 372.
This application contains the following inventions or groups of inventions which are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
In accordance with 37 CFR 1.499, applicant is required, in reply to this action, to elect a single invention to which the claims must be restricted.
Group I, claims 1-9 and 15, drawn to device for extracorporeal blood treatment.
Group II, claims 10-14, drawn to method for determining a hemodynamic parameter during an extracorporeal blood treatment by means of an extracorporeal blood treatment device. (Note: claim 14 is method claim dependent on an apparatus claim 1; however, claim 14 was originally dependent on any of method claims 11-13.  Hence, included in the method claim group.)
The groups of inventions listed above do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons:
Group I-II lack unity of invention because even though the inventions of these groups require the technical feature of a blood treatment unit, a first blood line, a second blood line, a blood pump, an apparatus for measuring physical or chemical characteristic variable and operating mode in reversed blood flow, this technical feature is not a special technical feature as it does not make a contribution over the prior art in view of US Patent No. 5,830,365 as disclosed below in the body of the office action.
During a telephone conversation with Mr. Luke Kilyk on 7/14/2022 a provisional election was made without traverse to prosecute the invention of Group I, claims 1-9 and 15.  Affirmation of this election must be made by applicant in replying to this Office action.  Claims 10-14 are withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention.
Drawings
The drawings are objected to under 37 CFR 1.83(a) because they fail to show a device for collecting blood clots in the second blood line as described in the specification.  Any structural detail that is essential for a proper understanding of the disclosed invention should be shown in the drawing. MPEP § 608.02(d). Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
(1) an apparatus for measuring a physical or chemical characteristic variable, (2) a control and evaluation unit which is connected to the blood pump and to the device for measuring a physical or chemical characteristic variable and (3) an input unit for inputting a time interval in claim 1 and (4) a metering apparatus for adding an anticoagulant substance to blood in claim 4 and (5) a device for reading a data medium in claim 8 and (6) a device for collecting blood clots in the second blood line. Items (1)-(5) are standard in the industry. The device for collecting blood clots is disclosed as known in the art in page 3 of the specification generally known in the art.  
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Objections
Claim 1 is objected to because of the following informalities:  
Recitation of “the compartment” should be corrected to “the at least one compartment”.  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claim 4 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Recitation of “the initial phase” on line 5 lacks positive antecedent basis.

Claim Rejections - 35 USC § 102 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3, 6-8, and 15 are rejected under 35 U.S.C. 102(a)(1) as anticipated by US Patent No. 5,830,365 (Schneditz).
Regarding claims 1-3, Schneditz discloses a device for extracorporeal blood treatment (hemodialysis) comprising a device 29 for reversing the blood flow in the whole extracorporeal circuit in Fig. 2 or a device 14 arranged in the extracorporeal path for reversing the flow of blood (see Fig. 1; col. 6, line 66 – col. 7, line 18). The device for reversing the blood flow is designed such that the flow direction of the blood pump in the extracorporeal circuit can be reversed.  Schneditz discloses a device for extracorporeal blood treatment (figure 2) comprising a blood treatment unit which has at least one compartment 4, 5, a first blood line 8 connected to a port of the compartment 5, the first blood line having a first patient connection 9, a second blood line 8' connected to a port of the compartment 5, the second blood line having a second patient connection 12, a blood pump for pumping blood, a device 26, 27 (monitoring and safety devices), 31, 32 (temperature probes) for measuring a physical or chemical characteristic, a control and evaluation unit 7, 17 connected to the blood pump and to the device for measuring a physical or chemical characteristic, the control and evaluation unit being configured such that during one measuring cycle of two measuring cycles (see col. 8, lines 55-63) the blood pump is operated with reversed blood flow such that blood flows from the second patient connection 12 to the blood treatment unit 4, 5 and from the blood treatment unit to the first patient connection 9, and during the other measuring cycle of the two measuring cycles the blood pump operates with normal blood flow such that blood flows from the first patient connection 9 to the blood treatment unit 4, 5 and from the blood treatment unit to the second patient connection 12, wherein a hemodynamic parameter is determined from the physical or chemical characteristics measured during the measuring cycle in normal and in reversed blood flow (see col. 6, line 33 – col. 7, line 30; col. 8, line 20 – col. 11, line 11).	No input unit is explicitly described. However, the control unit 7 must be programmed because the recirculation measurements are carried out automatically (see col. 10, lines 55-58). Therefore, an input unit, an input time interval for operating the blood pump with reversed blood flow, and a storage device are implicitly disclosed.
Regarding claim 6, see a control unit 17 signals device 14 to reverse the flow of blood (see col. 10, lines 4-5).
Regarding claim 7, see a memory unit (22) (see Fig. 1-2; col. 9, lines 65-66; col. 10, lines 10-17).
Regarding claim 8, see a display or a touch sensitive screen (see col. 10, lines 23-24).
Regarding claim 15, see a shunt flow in Fig. 1-2.

Claim Rejections - 35 USC § 103
 The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 4-5 are rejected under 35 U.S.C. 103 as being unpatentable over US Patent No. 5,830,365 (Schneditz) as applied to claim 1 above, and further in view of US 2015/0246169 A1 (hereinafter referred to as Humes et al.).
Schneditz discloses a device for extracorporeal blood treatment as disclosed above.  Schneditz further disclose that indicator solution having acoustic properties that differ from those of blood is injected into the extracorporeal blood path (see col. 51-65).
Claim 4 differs from the device of Schneditz in reciting a metering device for adding anticoagulant substance to the blood.
Humes et al. teach the device (336) for adding citrate, well-known anticoagulant, to the blood to prepare the blood for reentry into the patient (see Fig. 3A-3B; paragraph [0153]).
It would have been obvious to a person of ordinary skill in the art to incorporate a metering device for adding anticoagulant substance to the blood in the device of Schneditz to inhibit/deactivate cells associated with inflammations as suggested by Humes (see paragraph [0153]) as well as providing an indicator solution having acoustic properties that differ from those of blood as suggested by Schneditz (see col. 51-65).
Regarding claim 5, Schneditz teaches the blood pump (13) is operated in an operating mode involving a normal blood flow (see Fig. 1; col. 6, lines 58-65; col. 8, lines 23-40).

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over US Patent No. 5,830,365 (Schneditz) as applied to claim 1 above, and further in view of US Patent No. 6,776,770 B1 (Trerotola).
Schneditz discloses a device for extracorporeal blood treatment as disclosed above.  
Claim 9 differs from the device of Schneditz in reciting a device for collecting blood clots in the second blood line.
Trerotola teaches a blood clot filter for blocking passage of particles from blood from patient (see abstract; col. 1, lines 6-11; col. 2, lines 26-27).
It would have been obvious to a person of ordinary skill in the art to incorporate a device for collecting blood clots in the second blood line of Schneditz to salvage or recover blood to reduce net blood loss as suggested by Trerotola (see col. 3, lines 29-34) and further removing harmful particles and prevent embolism prior to returning the blood to the patient.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-3, 5-6, 9 and 15 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-2, 9, 11-13 and 21 of U.S. Patent No. 11,324,868.  Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1-2, 9, 11-13 and 21 of U.S. Patent No. 11,324,868 fully suggest claims 1-3, 5-6, 9 and 15 of the instant application.

 Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN KIM whose telephone number is (571)272-1142. The examiner can normally be reached Maxi Flex.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, VICKIE KIM can be reached on 571-272-0579. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/John Kim/Primary Examiner, Art Unit 1777